UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6070



LARRY JENNINGS JORDAN,

                                              Plaintiff - Appellant,

          versus

T. NELSON THOMAS, Lieutenant; H. F. CASSELL,
Sheriff; PATSY SCEARCE,

                                             Defendants - Appellees,

          and

PATSY JARRETT,     Medical    Department;   HENRY
COUNTY JAIL,

                                                           Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-94-977-R)

Submitted:   April 15, 1996                    Decided:    May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.

Larry Jennings Jordan, Appellant Pro Se.            William Carrington
Thompson, Chatham, Virginia, for Appellee.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the magistrate judge's final judgment

denying relief on his 42 U.S.C. § 1983 (1988) complaint.* We have

reviewed the record and the final judgment and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Jordan v. Thomas, No. CA-94-977-R (W.D. Va. Dec. 6, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




    *
      All parties have consented to the exercise of jurisdiction
by a magistrate judge with appeal to the United States Court of
Appeals for the Fourth Circuit pursuant to 28 U.S.C.A. § 636(c)
(West 1993).

                                3